DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 7-9, 16-17, 22-24, 26-27, 32-34, and 41-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aubele (US 2017/0113831 A1).
Regarding claims 1, 16, and 26, Aubele teaches a container (Fig. 5) and method for forming the container, the container containing a cold fluid, comprising: a sidewall construct comprising an inner sidewall 56 extending at least partially around an interior of the container, an outer sleeve 54 attached to the inner sidewall, and a cavity defined between the inner sidewall and the outer sleeve; and a closed bottom 58 defining a bottom of the interior of the container, the container comprises insulating features comprising the cavity and a plurality of annular bands 52, each annular band of the plurality of annular bands comprises a spacer that extends in the cavity from the inner sidewall to the outer sleeve (0057), the spacer having a width between about 80 mils and about 120 mils (0049), and adjacent bands define a respective sealed pocket of a plurality of sealed pockets in the cavity circumscribing the inner sidewall such that the insulating features maintain a desired temperature of the cold fluid (Aubele teaches they run around the cup; 0059), the spacer comprises at least a first layer of material 52 and a second layer of material 38, the first layer of material is adjacent to the second layer of material (the second layer of material is vertical spacers that overlap the annular bands where they intersect, best illustrated in the Fig. 7 of four vertical spacers), the first layer of material (0059) and the second layer of material (0053) are comprised of adhesive.  
Regarding claims 2, 17, and 27, Aubele teaches the plurality of sealed pockets provide a respective plurality of insulating spaces between the inner sidewall and the outer sleeve (Fig. 5).
Regarding claims 7, 22, and 32, Aubele teaches the spacer comprises a substantially continuous length of material that circumscribes the inner sidewall (Fig. 7).
Regarding claims 8-9, 23-24, and 33-34, Aubele teaches each of the first layer of material and the second layer of material comprises a polymeric material (hot melt, 0015) that adheres the outer sleeve to the inner sidewall (0057).
Regarding claims 41, 43, and 45, Aubele teaches outer sleeve is spaced apart from the inner sidewall around the entire perimeter of the outer sleeve (Fig. 7).
Regarding claims 42, 44, and 46, Aubele illustrates respective sealed pockets of the plurality of sealed pockets are annular (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-14 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Aubele (US 2017/0113831 A1) as applied to claims 1 and 26 above, and further in view of Bodary et al. (CA 2,814,820 A1).
Regarding claims 10 and 35, Aubele does not teach the closed bottom is spaced above a lower edge of the outer sleeve such that a lower portion of the outer sleeve defines an annular recess below the closed bottom.   Bodary teaches an analogous insulated cup having an outer sleeve and sizing an outer sleeve so that a portion 136 of the outer sleeve 116 defines a lower edge margin that is folded into the annular recess and into at least partial face-to-face contact with a lower portion of the outer sleeve (Fig. 1A), this edge margin extending below the closed bottom of the interior of the cup.  It would have been obvious to one of ordinary skill in the art to modify the structure of Aubele to extend the outer sleeve and use it as the surface engaging feature (0026) with the motivation of providing improved insulating properties, as taught by Bodary (0002).
Regarding claims 11 and 36, Aubele teaches the closed bottom comprises a bottom panel and an annular leg extending downwardly from the bottom panel and attached to the inner sidewall (Fig. 5, 0058).  Aubele is modified to use lower outer sleeve structure of Bodary, and Bodary teaches the annular leg is spaced above the lower edge of the outer sleeve (Fig. 1A).
Regarding claims 12 and 37, Aubele is modified to use lower outer sleeve structure of Bodary, and Bodary teaches a portion of the outer sleeve defines a lower edge margin that is folded into the annular recess and into at least partial face-to-face contact with a lower portion of the outer sleeve (Fig. 1A).
Regarding claims 13-14 and 38-39, Aubele is modified to use lower outer sleeve structure of Bodary, Bodary teaches the lower edge of the inner sidewall 106 (Fig. 1A) is spaced above an upper edge of the lower edge margin 136 of the outer sleeve such that a gap is defined therebetween, this gap providing access to the cavity which could function as a vent.

Claims 15, 25, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Aubele (US 2017/0113831 A1) as applied to claims 1, 16, and 26 above, and further in view of Jameson (US 2015/0108146 A1).  Aubele teaches an upper portion of the inner sidewall defines a flanged rim 62 (0058, Fig. 5) but does not mention a container closure.  Jameson teaches an analogous double wall cup having a flanged rim 30 (Fig. 1) and teaches this type of flanged rim is configured to interengage a container closure (0024).  If it were the case that the flanged rim of Aubele was not already configured to interengage a container closure, it would have been obvious to one of ordinary skill in the art to modify the rim of Aubele to be configured to engage a container closure with the motivation of providing a closure for the container to enhance the insulation capabilities of the cup and prevent spillage.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/05/2022, with respect to the rejection(s) of claims 1-2, 7-17, 22-27, and 32-46 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aubele (US 2017/0113831 A1).
Aubele teaches a double wall construction and describes forming vertical spacers using adhesive strips and forming continuous annular rings of adhesive to attach the inner and outer walls of the cup together and function as a spacer element.  The intersection of these adhesive strips with the vertical spacer elements is an overlap of the materials, and this combined structure reads on the claimed adhesive spacer comprising first and second layers of material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734